Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                   PageID.4570       Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 AWGI, L.L.C.; Atlas Logistics, Inc.; and
 Atlas Van Lines, Inc.

        Plaintiffs,

 v.                                             Case No. 17-12131

 Atlas Trucking Company, L.L.C.; Atlas          Sean F. Cox
 Logistics, L.L.C.; and Eaton Steel Bar         United States District Court Judge
 Company, Inc.,

       Defendants.
 _________________________________/

                OPINION AND ORDER REGARDING MOTIONS IN LIMINE

        This trademark infringement case will proceed to a bench trial. Plaintiffs have filed two

 motions in limine, (ECF Nos. 120, 121), and Defendants have filed six motions in limine. (ECF No.

 123).1 For the reasons below, the Court will (1) grant Plaintiffs’ motion to preclude Defendants

 from calling Plaintiffs’ counsel to testify at trial; (2) deny without prejudice Plaintiffs’ motion to

 preclude Defendants from reading Plaintiffs’ corporate designee’s deposition into the record; and

 (3) deny Defendants’ motions.

                                          BACKGROUND

        This is a trademark case about the use of a stylized “A” and the terms “Atlas,” “Atlas

 Logistics,” and “Atlas - - the Agent’s Van Line.” The plaintiffs are Atlas Van Lines (which is

 primarily a household moving company), Atlas Logistics, Inc. (a logistics management service)

 (“Plaintiff Logistics”), and AWGI, LLC (the holding company for Van Lines and Plaintiff


        1
         Defendants included all of their motions in one document.

                                                   1
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                      PageID.4571      Page 2 of 16



 Logistics). The defendants are Eaton Steel Bar Company (a steel manufacturer) and its affiliated

 trucking and logistics companies, Atlas Trucking Company, LLC, and Atlas Logistics, LLC

 (“Defendant Logistics”).

         Plaintiffs alleged four counts of trademark infringement under the Lanham Act, two counts

 of trademark counterfeiting under the Lanham Act, and one count of common law unfair

 competition. Defendant Logistics counterclaimed against Plaintiff Logistics and AWGI for one

 count of unfair competition and false designation of origin under the Lanham Act, and one count of

 common law unfair competition. Defendant Logistics also seeks a declaratory injunction, pursuant

 to § 1119 of the Lanham Act, stating that Plaintiffs’ trademark in “Atlas Logistics” was improperly

 registered and directing the Commission of Patents and Trademarks to cancel it.

         Following the Court’s rulings on the parties’s cross-motions for summary judgment, (ECF

 Nos. 90, 106), these are the claims that will proceed to trial:

                                               Plaintiffs
                    Type of Claim                                    Mark at Issue
     Count I    Trademark Infringement                                  “Atlas”
    Count II    Trademark Infringement                             “Atlas Logistics”
    Count III   Trademark Infringement                             Stylized A Logo
    Count IV    Trademark Infringement                      “Atlas--The Agents’ Van Line”
    Count VI        Counterfeiting                                 “Atlas Logistics”

                                             Defendants
                                    Type of Claim                                Mark at Issue
   Counterclaim I Unfair Competition and False Designation of Origin            “Atlas Logistics”
  Counterclaim III   Dec. Inj. re Cancelling Plaintiffs' Trademark              “Atlas Logistics”

         The parties stipulated to a bench trial and withdrew all requests for any type of monetary

 relief. (ECF No. 111). Whoever prevails at trial will receive only injunctive relief.

         On November 8, 2019, the parties filed their motions in limine. (ECF Nos. 120, 121, 123).

 Generally, the Plaintiffs would like (1) to bar Defendants from calling Plaintiffs’ lead trial counsel

                                                   2
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                    PageID.4572       Page 3 of 16



 to testify, and (2) to prevent Defendants from reading a deposition into evidence because the

 deponent will testify live at trial. Defendants would like (1) to exclude any evidence regarding the

 public’s perception of Plaintiffs’ marks; (2) to exclude any evidence regarding “actual confusion”;

 (3) to exclude evidence regarding Plaintiffs’ advertising expenditures; (4) to preclude Plaintiffs from

 asserting that they haul steel; (5) to exclude the expert testimony of Krista Holt; and (6) to exclude

 a magazine article regarding an award Plaintiffs allegedly won. Each side responded to the other’s

 motions (ECF Nos. 129, 130, 131), and filed replies in support of their own motions. (ECF Nos. 136,

 137, 139). The Court heard oral arguments on these motions on December 12, 2019.

                                              ANALYSIS

 I.      Motions in Limine Generally

         Trials are dynamic, and a district court should grant a motion in limine “only when that

 evidence is clearly inadmissible on all potential grounds.” Palmer v. Allen, 2017 WL 218077 at*1

 (E.D. Mich. Jan. 19, 2017) (quoting Ind. Ins. Co. v. GE, 326 F. Supp.2d, 844, 846 (N.D. Ohio

 2004)). In cases where that high standard is not met, “evidentiary rulings should be deferred until

 trial so that questions of foundation, relevancy, and potential prejudice may be resolved in a proper

 context.” Id. Denial of a motion to exclude evidence in limine does not necessarily mean that the

 Court will admit the evidence at trial. See Luce v. United States, 469 U.S. 38, 41 (1984). “[E]ven

 if nothing unexpected happens at trial, the district judge is free, in the exercise of sound judicial

 discretion, to alter a previous in limine ruling.” Id. at 41-42.

 II.     Plaintiffs’ Motions

         Plaintiffs have filed two motions in limine: a motion to preclude Defendants from calling

 Plaintiffs’ trial counsel, Mark Warzecha, to testify at trial (ECF No. 120); and a motion to preclude


                                                    3
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                    PageID.4573       Page 4 of 16



 Defendants from reading into evidence the deposition testimony of Plaintiffs’ corporate designee

 Ryan McConnell, who will testify live at trial (ECF No. 121).

        A.      Motion Regarding Plaintiffs’ Counsel

        Defendants have indicated that they may call Plaintiffs’ counsel, Mark Warzecha, to testify

 at trial. Plaintiffs object, arguing that Defendants cannot meet the required showing for compelling

 a party’s attorney to testify and that requiring counsel to testify implicates his ethical obligations.

        When considering whether to compel a party’s attorney to testify at trial, courts in the Sixth

 Circuit apply the Eighth Circuit’s “Shelton test.” See Alomari v. Ohio Dep’t of Public Safety, 626

 Fed.App’x 558, 573 (6th Cir. 2015) (“This circuit has adopted the so-called ‘Shelton rule’. . .”);

 Under the Shelton test, a party seeking testimony from an attorney must show that (1) no other

 means exist to obtain the information at issue; (2) the information sought is relevant and non-

 privileged; and (3) the information is crucial to the case. Shelton v. American Motors Corp., 805

 F.2d 1323, 1327 (8th Cir. 1986); see also Gazvoda v. Secretary of Homeland Security, 2018 WL

 1281756 at *6-*7 (E.D. Mich. 2018) (applying Shelton in a ruling on a motion in limine);

 Commercial Law Corp., P.C. v. Fed. Deposit Ins. Corp., 2015 WL 7450149 at *5-*6, n.7 (E.D.

 Mich. 2015) (same).

        Defendants argue that counsel’s testimony is necessary because he filed and prosecuted the

 Plaintiffs’ “Atlas Logistic” trademark at the Patent and Trademark Office. In the application,

 counsel attested that Plaintiffs had first used this mark in commerce “at least as early as December

 3, 2012.” (ECF No. 137, PageID 4521). Defendants allege that they used the “Atlas Logistics” mark

 at least as early as September 2005. After Defendants argued that the application indicated that

 Plaintiffs had begun using the “Atlas Logistics” mark after Defendants’ first use, “Plaintiffs reversed


                                                   4
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                   PageID.4574       Page 5 of 16



 course and claimed that the December 3, 2012 date. . . was a ‘scrivener’s error.’” (ECF No. 130,

 PageID 4411). Defendants seek to call counsel to question him about that scrivener’s error because

 he was the scrivener.

        The Court concludes that no part of the Shelton test is met. First, counsel’s possible

 testimony regarding Plaintiffs’ first use of “Atlas Logistics,” and the information contained in the

 trademark application, is likely subsumed by the testimony of Plaintiffs’ executives, who can testify

 as to whether the date on the application is correct. Second, the disclosure of how counsel obtained

 the information he placed on the application and what that information was—necessary predicates

 to the relevancy of counsel’s testimony regarding the scrivener’s error—would likely implicate

 privileged client communications. Third, testimony regarding this alleged scrivener’s error is not

 crucial to the case. The relevant issue is which party first used “Atlas Logistics” or its legal

 equivalent. The accuracy of the trademark application is not dispositive of this issue, and the

 applicable date can be established using other testimony. Because Defendants have not established

 the Shelton factors, the Court will grant Plaintiffs’ first motion in limine. (ECF No. 120).

        B.       Motion Regarding Reading Deposition into Record

        Defendants have indicated that they would like to read into the record portions of the

 transcript from the deposition of Plaintiffs’ corporate representative, Ryan McConnell. Plaintiffs

 object, arguing that such a reading is unnecessary because McConnell will be testifying live at trial.

 Defendants respond that they want to ensure that McConnell’s testimony on behalf of the

 company—rather than his testimony as an individual—is in the record. The parties agree that the

 Court has “broad discretion” to decide this motion. (ECF No. 121, PageID 4184); (ECF No. 129,

 PageID 4404).


                                                   5
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                   PageID.4575       Page 6 of 16



        The parties appear to agree more than they disagree about this issue. Plaintiffs admit that,

 as their Vice President of Strategic Planning and corporate designee, McConnell’s testimony binds

 them. (ECF No. 138, PageID 4537). And Plaintiffs concede that McConnell’s deposition may be

 used for impeachment purposes and that, during closing arguments, Plaintiffs may read any portion

 of the transcript that has been admitted into evidence. Thus, it appears that the only dispute is

 whether the Defendants can, as a matter of right, enter the deposition into evidence and read it

 during their opening statement.

        A federal district court recently grappled with this precise issue and outlined the appropriate

 framework 2 under which to evaluate this motion:

        Whether to admit deposition testimony in evidence at trial rests within the district
        court’s broad discretion. Lear v. Equitable Life Assurance Soc’y, 798 F.2d 1128,
        1135 (8th Cir. 1986); accord Gonzalez Prod. Sys., Inc. v. Martinrea Int’l Inc., 310
        F.R.D. 341, 344 (E.D. Mich. 2015). It also is within a district court’s “broad
        discretion to conduct [a] trial in an orderly and efficient manner, and to choose
        among reasonable evidentiary alternatives” to ensure the fair and complete
        presentation of evidence. McCoy v. Augusta Fiberglass Coatings, Inc., 593 F.3d 737,
        747 (8th Cir. 2010) (internal quotation marks omitted) (reviewing evidentiary rulings
        in the context of Federal Rule of Evidence 106); see also Fed. R. Evid. 106 advisory
        committee’s note (explaining that Rule 106 “is an expression of the rule of


        2
           As to the case law on this issue, the parties dispute the applicability of the Sixth
 Circuit’s decision in Kelly Services, Inc., v. Creative Harbor, L.L.C., 846 F.3d 857 (2017), and
 the Honorable Gershwin Drain’s decision in Gonzalez Production Systems, Inc., v. Martinrea
 International Inc., 310 F.R.D.. 341 (E.D. Mich. 2015). In Gonzalez, Judge Drain precluded a
 party from using the opposing party’s corporate designee’s deposition at trial when he would be
 testifying live. In doing so, Judge Drain also acknowledged that, at that time, there was some
 uncertainty as to whether and to what extent a designee’s testimony bound the company. Kelly
 Services resolved this uncertainty by holding that a designees’ testimony does, in fact, bind the
 company. Kelly Services, 846 F.3d at 867. In the Court’s view, Kelly Services resolved—at
 best—one of Judge Drain’s secondary concerns about the legal landscape in which he was
 operating. The Court agrees with Defendants that Kelly Services does not diminish the
 persuasive value of Gonzalez. And the Court finds that Feinwachs—which relies in part on
 Gonzalez—provides further persuasive support for the conclusion that this is the correct legal
 framework.

                                                  6
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                    PageID.4576       Page 7 of 16



        completeness” and “is substantially a restatement” of the analogous rule applicable
        to depositions pursuant to Federal Rule of Civil Procedure 32(a)). A district court
        may exclude otherwise admissible evidence if the probative value of such evidence
        is substantially outweighed by countervailing dangers, including “confusing the
        issues, misleading the jury, undue delay, wasting time, or needlessly presenting
        cumulative evidence.” Fed. R. Evid. 403.

        Although Federal Rule of Civil Procedure 32(a)(3) permits a party to use the
        deposition testimony of an opponent’s corporate officer for any purpose, district
        courts often “require that a deposed witness testify live, if available” because “it is
        always better if the jury can observe the witness firsthand to judge [the witness’s]
        demeanor.” Dhyne v. Meiners Thriftway, Inc., 184 F.3d 983, 989-90 (8th Cir. 1999)
        (internal quotation marks omitted). “The practice cannot possibly cause unfair
        prejudice, because the party wishing to use deposition testimony can call the adverse
        witness live, impeach [the adverse witness] with the deposition if necessary, and
        even question the witness using the exact same questions asked at the deposition.”
        Id. at 990 (affirming district court’s refusal to permit plaintiff to use the deposition
        testimony of defendant’s corporate officer, who was available to testify); Gonzalez
        Prod. Sys., 310 F.R.D. at 344 (reasoning that, although the deposition of a party’s
        corporate representative may be used for any purpose, “nothing in the [rule] indicates
        that [it] may be used at any time or in any manner as a party sees fit”).


 Feinwachs v. Minnesota Hospital Association, 2019 WL 4298085 at *10 (D. Minn. Sep. 11, 2019).

        Here, McConnell is available, and will be testifying at trial. Defendants will have the

 opportunity to ask him the precise questions that they asked him at his deposition and, if the answers

 differ, may use the deposition for impeachment purposes. Because live testimony would allow the

 Court to assess McConnell’s credibility in responding to Defendants’ questions, it is the preferred

 manner of eliciting his testimony. Also, the probative value of the deposition transcript itself is

 substantially outweighed by the risk of undue delay, wasted time, and cumulative evidence. Thus,

 generally, it would not be appropriate for Defendants to read or admit the deposition transcript in

 lieu of live testimony.3


        3
        The verbatim reading of the deposition transcript during Defendants’ opening statement
 would also be inappropriate because it is not, itself, substantive evidence yet. However, to the

                                                   7
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                     PageID.4577        Page 8 of 16



         That being said, at the hearing, Defendants’ counsel seemed to agree that live testimony was

 generally preferable, and appeared to suggest that he only wanted to reserve the option to read the

 deposition, if appropriate, after McConnell’s live testimony. Thus, it is unclear as to whether

 Defendant will actually request to read the deposition into the record. Accordingly, the Court is not

 convinced that this issue is appropriate for a pre-trial motion in limine, and will deny it without

 prejudice. If, after McConnell’s live testimony, Defendants still wish to introduce the deposition

 transcript into the record, and Plaintiffs still object, Plaintiffs may re-raise this challenge.

 III.    Defendants’ Motions

         Defendants raise six motions in limine. The Court concludes that most of these motions go

 to the weight that the Court should give to the disputed evidence at trial, not its admissibility. The

 Court will address each motion in turn.

         A.      Evidence Regarding Public Perception

         In this motion, Defendants seek to exclude “opinion testimony, hearsay evidence, testimony

 not based on personal knowledge, and/or other evidence not disclosed in the course of discovery

 offered by Plaintiff related to the public’s perception of its trademarks.” (ECF No. 123, PageID

 4258). Plaintiffs respond that Defendants have failed to identify any specific evidence that they

 wish to exclude.

         The Court agrees that Defendants fail to point to any specific evidence they seek to exclude.

 Orders on motions in limine that “exclude broad categories of evidence should rarely be employed.”

 Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708, 712 (6th Cir. 1975); see also Tucker v.




 extent that Defendants believe that McConnell’s deposition is indicative of how he will testify at
 trial, they may of course reference it during their opening statement.

                                                    8
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                     PageID.4578        Page 9 of 16



 Nelson, 390 F.Supp.3d 858, 861 (S.D. Ohio, June 3, 2019). The better practice is to deal with these

 types of questions of admissibility at trial because the Court will be better able to assess the value

 and utility of the specific evidence. See Tucker, 390 F.Supp.3d at 861. Accordingly, the Court will

 deny this motion.

         B.      Evidence Regarding Actual Confusion

         In this motion, Defendants seek to exclude a series of internal emails from their employees

 that describe instances of reported confusion among possible consumers and the general public.

 Defendants object to these emails only as “irrelevant and inadmissible under Fed. R. Evid. 402 and

 403 because they do not establish actual confusion.” (ECF No. 123, PageID 4259).

         “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than

 it would be without the evidence; and (b) the fact is of consequence in determining the action.” Fed.

 R. Evid. 401. “Relevant evidence is admissible unless any of the following provides otherwise:”

 (1) the United States Constitution; (2) a federal statute; (3) these rules; or (4) other rules prescribed

 by the Supreme Court. Fed. R. Evid. 402. However, Rule 403 provides that the Court “may exclude

 relevant evidence if its probative value is substantially outweighed by a danger of one or more of

 the following: unfair prejudice, confusing the issue, misleading the jury, undue delay, wasting time,

 or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

         Defendants’ arguments on this issue largely go to the weight that the Court should give this

 evidence, not its admissibility. For example, they cite Therma-Scan Inc., v. Thermoscan, Inc., 295

 F.3d 623, 636 (6th Cir. 2002), for the proposition that “it is possible for occasional misplaced ‘mail

 and phone calls ‘to be de minimis and to show inattentiveness on the part of the caller or sender

 rather than actual confusion.’’” That may be true, but determining whether evidence amounts to only


                                                    9
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                      PageID.4579       Page 10 of 16



  a de minimis showing is necessarily a question of its weight.

          As to admissibility, the emails are relevant. One of the factors that the Court must consider

  in evaluating the claims in this action is the “evidence of actual confusion.” See Daddy's Junky

  Music Stores, Inc. v. Big Daddy's Family Music Center, 109 F.3d 275, 280 (6th Cir. 1997) (citing

  Frisch’s Restaurants, Inc. v. Elby’s Big Boy, Inc., 670 F.2d 642, 648 (6th Cir. 1982)). These emails

  tend to make it more probable that consumers or members of the general public have actually

  confused the parties’ marks. This fact is of consequence to this action because, as the Sixth Circuit

  has recognized, evidence demonstrative of actual confusion can be “the most probative proof of the

  likelihood of confusion.” Frisch’s Restaurants, 759 F.2d at 1267. And the Court sees no risk of

  unfair prejudice, confusion, undue delay, wasted time, or needlessly cumulative evidence.

  Accordingly, the Court will deny this motion.

          C.      Evidence Regarding Plaintiffs’ Advertising Expenditures

          In this motion, Defendants seek to preclude Plaintiffs from offering evidence or testimony

  regarding their advertising expenditures, arguing that this evidence is irrelevant. Plaintiffs argue that

  this evidence is relevant to the strength of its marks.

          The strength of the mark factor “focuses on the distinctiveness of a mark and its recognition

  among the public.” Progressive Distribution Services, Inc. v. United Parcel Service, Inc., 856 F.3d

  416, 427 (6th Cir. 2017) (quotations omitted). This strength evaluation encompasses two separate

  components: “(1) ‘conceptual strength,’ or ‘placement of the mark on the spectrum of marks,’ which

  encapsulates the question of inherent distinctiveness; and (2) ‘commercial strength’ or ‘the

  marketplace recognition value of the mark.’ ” Id. at 428 (quoting Maker’s Mark Distillery, Inc. v.

  Diageo N. Am., Inc., 679 F.3d 410, 419 (6th Cir. 2012)).


                                                     10
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                      PageID.4580       Page 11 of 16



          As to the conceptual strength prong of this analysis, the Court previously concluded that

  Plaintiffs’ marks were suggestive. However, “[b]ecause the strength of a trademark for purposes

  of the likelihood of confusion analysis depends on the interplay between conceptual and commercial

  strength, the existence or non-existence of distinctiveness is not the end of the inquiry.” Id. (citation

  omitted). The Court must also evaluate the marks’ commercial recognition, and the Sixth Circuit

  has found that “proof of marketing may be sufficient to support a finding of ‘broad public

  recognition.’” Id. (citing Therma-Scan, Inc., 295 F.3d 623 at 634). Accordingly, evidence regarding

  Plaintiffs’ advertising is relevant to this action, and the Court will deny this motion.

          D.      Evidence Regarding Plaintiffs’ Participation in the Steel-hauling Industry

          In this motion, Defendants seek to exclude any evidence that Plaintiffs haul steel.

  Defendants do not articulate what authority supports this request.

          The Court previously found that, based on the evidence presented at summary judgment, “it

  is not entirely clear whether and to what extent Plaintiffs compete with Defendants.” (ECF No. 106,

  PageID 3953). The Court concluded that there is a genuine issue of material fact underlying the

  “relatedness of goods” factor. Id. Defendants seem to be asking the Court to prevent Plaintiffs from

  presenting evidence on a factual issue that the Court has already decided must be determined at trial.

          Far from being appropriate for a motion in limine, the Court believes that this issue (i.e.

  whether Plaintiffs ship the same or similar products as Defendants) is an important factual issue for

  trial. Thus, the Court will deny this motion.

          E.      Plaintiffs’ Expert Testimony

          In this motion, Defendants seek to exclude expert testimony from Krista Holt, who surveyed

  past and prospective customers of freight transportation about their perception of the likelihood of


                                                     11
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                     PageID.4581       Page 12 of 16



  confusion between the relevant marks.

         “District court judges must determine whether an expert’s testimony is both relevant and

  reliable when ruling on its admission.” Clay v. Ford Motor Company, 215 F.3d 663, 667 (6th Cir.

  2000). A trial judge’s determinations regarding the admissibility of expert testimony are guided by

  Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

         Rule 702 of the Federal Rules of Evidence governs testimony by experts and provides as

  follows:

         A witness who is qualified as an expert by knowledge, skill, experience, training, or
         education may testify in the form of an opinion or otherwise if:

         (a) the expert’s scientific, technical, or other specialized knowledge will help the
         trier of fact to understand the evidence or to determine a fact in issue;

         (b) the testimony is based on sufficient facts or data;

         (c) the testimony is the product of reliable principles and methods; and

         (d) the expert has reliably applied the principles and methods to the facts of the case.

  Fed. R. Evid. 702.

         Under Daubert, the trial court acts as a “gatekeeper” that ensures that any and all scientific

  testimony or evidence admitted is not only relevant, but reliable. Daubert sets forth a nonexclusive

  list of factors relevant to this inquiry: (1) whether the theory or technique can be or has been tested;

  (2) whether it has been subjected to peer review; (3) whether there is a known or potential rate of

  error; and (4) whether the theory or technique enjoys general acceptance in the relevant scientific

  community. Daubert, 509 U.S at 593-94. In Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999),

  the Supreme Court confirmed that “the general gatekeeping obligation set forth in Daubert” “applies

  when considering all expert testimony, including testimony based on technical and other specialized


                                                    12
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                   PageID.4582       Page 13 of 16



  knowledge.” Clay, 215 F.3d at 667. “It further held that the specific Daubert factors—testing, peer

  review and publication, potential rate of error, and general acceptance in the relevant

  community—may be considered by the district court even when the proffered expert testimony is

  not scientific.” Id. Whether these specific factors are reasonable measures of reliability in a

  particular case is a matter that the law grants the trial judge broad latitude to determine. Id.

         “It is the proponent of the testimony that must establish its admissibility by a preponderance

  of proof.” Nelson v. Tennessee Gas Pipeline Co., 243 F.3d 244, 251 (6th Cir. 2001) (citing Daubert,

  509 U.S. at 592 n.10). A district court is not obligated to hold a formal Daubert hearing. See Clay,

  215 F.3d at 667; Nelson, 243 F.3d at 249.

         Here, Defendants argue that Holt’s testimony is irrelevant and unreliable. As the proponents

  of the expert testimony, Plaintiffs describe the survey’s methodology in detail:

         In this case, Ms. Holt designed a survey to assess whether or not there is a likelihood
         of confusion among past or prospective customers of freight transportation or
         for-hire trucking services “when exposed to the use of the ‘Atlas’ federally registered
         service mark by [Defendants] in the results of an actual web search for the federally
         registered service mark ‘atlas logistics.’”

         Qualified survey respondents were divided into a test cell (120 respondents) and a
         control cell (110 respondents). The respondents in the test cell were shown the
         results page of an Internet search using “atlas logistics” as the search term. The
         results page included listings for Plaintiffs Atlas Logistics and Defendants Atlas
         Trucking & Logistics. Twenty one percent of the respondents in the test cell believed
         that Plaintiff Atlas Logistics’ website and Defendant Atlas Trucking & Logistics’
         website are from the same company or have a business affiliation or a business
         connection with one another.

         The respondents in the control cell were shown a search results page nearly identical
         to what the respondents in the test cell saw, except that the listing for “Atlas
         Trucking & Logistics” was replaced with a listing for “Arcade Trucking &
         Logistics.” Two percent of the respondents in the control cell believed that Plaintiffs
         Atlas Logistics’ website and Arcade Trucking & Logistics’ website are from the
         same company or have a business affiliation or a business connection with one
         another.

                                                   13
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                    PageID.4583       Page 14 of 16




         By subtracting the 2% “noise” figure in the control cell from the 21% figure in the
         test cell, Ms. Holt arrives at a 19% net confusion rate and concludes that “past and
         prospective consumers of Atlas Trucking & Logistics are likely to be confused
         regarding an association between Atlas Trucking & Logistics and Atlas.”

  (ECF No. 131, PageID 4438-4440) (citations to Holt’s report (ECF No. 72) omitted).

         Defendants’ objections to this survey are that (1) it provided a “stimulus” (i.e. “atlas

  trucking”) that is not the trademark at issue (“Atlas”); and (2) it did not expose the survey

  participants to the mark in question (“Atlas”), nor did it simulate how consumers would encounter

  that mark in the real world.

         Generally, errors in survey methodology are more properly directed against the weight a

  factfinder should give the survey, not its admissibility. See Innovation Ventures, LLC v. NVE, Inc.,

  90 F.Supp.3d 703, 720-21 (E.D. Mich. 2015) (collecting cases). The Court concludes that the

  purported errors that Defendants have identified are “more akin to technical deficiencies than to

  major flaws capable of skewing the reliability of the results.” Id. at 721. Accordingly, the Court will

  deny this motion.

         However, Defendants are directed that, “[t]o the extent [they] have specific, articulable

  objections to the admissibility of [Holt’s] opinions, [they] should raise them during trial, after

  [Plaintiffs have] laid a foundation for the testimony.” United States v. Stone, 2012 WL 175161 at

  *2 (E.D. Mich. 2012). At that time, Defendants may question Holt, and the Court may decide to

  exclude testimony based on her responses. See Avery Dennison Corp. v. Four Pillars Enterprise Co.,

  45 Fed.Appx. 479, 484 (6th Cir. 2002) (“The judge must simply keep watch over the proceedings,

  and, with the aid of objections from council [sic], eliminate methodologically unsound or irrelevant

  expert testimony”).


                                                    14
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                      PageID.4584       Page 15 of 16



          F.      Evidence Regarding Plaintiffs’ Purported Award

          In this motion, Defendants seek to exclude magazine articles that describe Plaintiffs as

  winning an award from the Logistics Management & Distribution Report. Defendants argue that

  the articles are hearsay and ask that they “be excluded for the purposes of showing that Plaintiffs

  use the trademark ‘Atlas’ in the logistics industry.” (ECF No. 123, PageID 4267-68).

           Plaintiffs respond that Defendants agreed to the articles’ admissibility in the Joint

  Submission of Agreed Upon Exhibits, and that the magazine is not hearsay because they will not

  offer it for the truth of the matter asserted.

          “Hearsay” is an assertion “that (1) the declarant does not make while testifying at the current

  trial or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted in the

  statement.” Fed. R. Evid. 801(a)-(c). Generally, hearsay is not admissible, unless an exception

  applies. Fed. R. Evid. 802 and 803. Here, Plaintiffs argue that the articles would not be offered for

  the truth of the matter asserted:

          Plaintiffs will not offer the Exhibits to prove that Plaintiffs were worthy of the
          awards, or that the 3,000 respondents who took the survey in 2002 conducted by
          Logistics Management & Distribution Report were correct in ranking Atlas in the top
          two for online performance, value, information technology, customer service or
          equipment and operations, for the fifth year in a row (although all that is, in fact,
          true). Instead, Plaintiffs will offer the Exhibits to show that Plaintiffs used “Atlas”
          for logistics services at least as early as 1998. Because Plaintiffs will not be offering
          either Exhibit to establish the truth of the matter asserted in the Exhibit, neither is
          hearsay.

  (ECF No. 131, PageID 4443).

          Plaintiffs may have described a scenario where the articles would be non-hearsay because

  they are not being offered for the truth of the matter asserted. Thus, the Court cannot conclude that

  the articles are clearly inadmissible on all potential grounds. The admissibility of the award will


                                                     15
Case 2:17-cv-12131-SFC-DRG ECF No. 142 filed 12/30/19                 PageID.4585     Page 16 of 16



  need to be determined at trial and, accordingly, the Court will deny this motion.

                                          CONCLUSION

         For these reasons, the Court GRANTS Plaintiffs’ Motion to Preclude Defendants from

  Calling Plaintiffs’ Trial Counsel to Testify at Trial (ECF No. 120); DENIES WITHOUT

  PREJUDICE Plaintiffs’ Motion to Preclude Defendants from Reading Into Evidence at Trial

  Deposition Testimony of McConnell (ECF No. 121); and DENIES Defendants’ Motions in Limine

  (ECF No. 123).

  IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

  Dated: December 30, 2019




                                                  16
